internal_revenue_service number release date index number ---------------------- -------------------------- ---------------------------------------- ------------------------------- in re ------------------------- ------------------------------------- ------------------------ department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc corp - plr-146744-03 date date ----------------------------------- ------------------------------------------------ ------------------------------------------------ ------------------------- distributing ------------------------------------------------------------------------ ------------------------------------------------------------------- distributing --------------------------------------------------------------------------------- ------------------------------------------------------------------- controlled ------------------------------------------------------------------------ controlled ------------------------------------------------------------------------------------------------------- corp a corp b corp c corp c-1 corp c-2 corp c-3 corp c-4 -------------------------------------------------------------------------------------------------------------- corp d ----------------------------------------------------------- -------------------------------------------------- -------------------------------------------- ------------------------------------------- --------------------------------------- --------------------------------------- ------------------------------------- ----------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ --------- ----------- ------------------------ ------------------------------- -------------------------------------- ------------------------------------------------------ corp d-1 corp e corp f --------------------------------------------------------------------------------------------------------------- region g region h region i -------------------------------------------------------- busine sec_1 busine sec_2 busine sec_3 busine sec_4 k l m n r s t u v w -------------------------------------------------- -------------------------------------------------- --------------------------------------------- ------------------------------ ----------------------- ----------------------- -------------------- ------------------ ----------------- ------------- ---- -- ------------- ---------------------- y z dear --------------- this letter replies to your date letter on behalf of distributing requesting rulings as to certain federal_income_tax consequences of a series of proposed transactions following is a summary of the information in your letter and subsequent correspondence summary of facts distributing is a publicly traded corporation and the common parent of a consolidated_group of corporations that conduct businesse sec_1 and distributing and its subsidiaries conduct their businesses in region g and region h distributing directly owns all the stock of distributing and corp a which conduct busine sec_1 corp b which conducts busine sec_2 corp c which conduct busine sec_3 and corp d which conducts busine sec_4 corp c owns all the stock of corp c-1 and corp c-2 corp e is a limited_liability_company whose interests are owned by distributing corp a and corp b corp e elected under sec_301_7701-3 to be taxed as a corporation about k percent of distributing is held by l a registered investment_advisor distributing represents that l has never actively participated in the management or operation of distributing or its subsidiaries and it is not expected that l will actively participate in the management or operation of distributing or its subsidiaries or controlled or its subsidiaries after the proposed transactions corp a corp b and corp c have gross_income and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years region g is an area that has had little or no population and economic growth while region h has had rapid population and economic growth this difference has created conflicts within distributing 2’s affiliated_group between the growth strategy appropriate to region h and the more conservative policies appropriate to region g also the distributing group’s busine sec_1 is more focused on m in region g and on n in region h a difference that has also created strategic conflicts the proposed transactions are intended to resolve management and systemic conflicts arising from conducting different businesses within the same affiliated_group the parties have submitted financial information indicating that distributing the following transactions are proposed finance the dividend from corp a in step ii corp d will enter into a revolving line of credit of t dollars with corp a to finance the dividend from corp d in step ii i corp a will enter into a loan of r dollars with unrelated lenders in order to help vii distributing will incorporate controlled as a subsidiary formed to conduct iii corp c will merge with and into distributing the corp c merger iv corp c-2 will merge upstream into distributing the corp c-2 liquidation ii corp a will declare a dividend of s dollars to distributing and corp d will declare a dividend of t dollars to distributing both dividends will be distributed at or before the contribution by distributing to controlled in step xiii below v distributing will incorporate corp c-3 as a subsidiary formed to conduct busine sec_3 in region g distributing will transfer to corp c-3 the assets associated with busine sec_3 in region g assets formerly held by corp c and corp c-2 and all the stock of corp c-1 solely in exchange for stock of corp c-3 and the assumption_of_liabilities associated with the transferred assets vi corp c-3 will incorporate corp c-4 as a wholly-owned subsidiary corp c-3 will contribute to corp c-4 the region g assets formerly held by corp c-2 in exchange for c-4 stock and the assumption_of_liabilities associated with the transferred assets busine sec_3 in region h distributing will contribute to controlled the assets associated with busine sec_3 in region h assets formerly held by corp c and corp c-2 solely in exchange for controlled stock and the assumption_of_liabilities associated with the transferred assets the first contribution first distribution fair_market_value distributing and its assets related to region h to corp a market_value before that sale corp d will transfer to corp d-1 any assets associated with the corp d-1 business ix distributing will purchase the u percent of e owned by corp c for cash at viii distributing will distribute the stock of controlled to distributing the x corp e will be liquidated and distribute its assets related to region g to xi distributing will purchase the stock of corp d-1 from corp d for cash at fair xiv y will surrender a distributing debt security in exchange for distributing xii distributing will incorporate controlled controlled will raise v dollars xv distributing will contribute to the capital of distributing assets including in a w financing xiii distributing will transfer to controlled the stock of controlled corp a and corp d and will assign to controlled a percent interest in a distributing logo that will allow controlled the exclusive right to use the logo in region i an area that includes region h these transfers will be in exchange for stock of controlled the assumption of certain liabilities and cash the cash will be placed in an escrow account and will be paid from the escrow account to pay down distributing 2’s third party debt at or before the second distribution in step xviii below the second contribution preferred voting_stock distributing will continue to hold more than percent of the voting power of distributing stock after this transaction all the outstanding_stock of corp f all of the assets and liabilities of a rabbi_trust established for the benefit of former busine sec_1 employees and certain life_insurance policies established for current and former busine sec_1 employees exchange for a distributing debt_instrument with a final maturity years from the date_of_issuance it is intended that this debt_instrument will qualify as a security for purposes of sec_355 xvii corp b will convert part of its demand note held by distributing into a corp b debt_instrument with a final maturity years from the date_of_issuance it is intended that this debt_instrument will qualify as a security for purposes of sec_355 pro_rata the second distribution each distributing shareholder will receive one share of controlled stock for each share of distributing stock held a holder of a fractional share of distributing common_stock will receive an equal amount of a fractional share of controlled stock xviii distributing will distribute all the stock of controlled to its shareholders xvi distributing will advance approximately z dollars to distributing in representations the following representations have been made concerning the first contribution and the first distribution a no part of the consideration to be distributed by distributing will be d following the first distribution distributing and controlled will each c immediately after the first distribution the fair_market_value of the assets b the five years of financial information submitted on behalf of distributing received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation and controlled is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statement submitted relied upon by each of distributing and controlled to satisfy the active_conduct_of_a_trade_or_business requirement will constitute at least five percent of the fair_market_value of the gross assets of that corporation continue independently and with its separate employees the active_conduct of its share of all of the integrated activities of busine sec_3 conducted by distributing and formerly by controlled prior to consummation of the first distribution e the first distribution is being carried out for the corporate business_purpose of separating the region g operations from the region h operations to alleviate various management and systemic problems that are exacerbated by conducting two distinct business operations in a single group the distribution of the stock of controlled is motivated in whole or substantial part to facilitate this corporate business_purpose that will be ultimately achieved by the second distribution any shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the first distribution or through any subsidiary to purchase any of its outstanding_stock after the first distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business g there is no plan or intention by either distributing or controlled directly f except pursuant to the second contribution there is no plan or intention by n immediately before the first distribution items of income gain loss k the income_tax_liability for the taxable_year which investment_tax_credit l distributing neither accumulated its receivables nor made extraordinary m no intercorporate debt will exist between distributing and controlled at j the liabilities assumed as determined under sec_357 by controlled were i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the amount of liabilities assumed as determined under sec_357 of the code by controlled incurred in the ordinary course of business and are associated with the assets being transferred property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l if applicable to reflect an early disposition of the property payment of its payables in anticipation of the transaction the time of or subsequent to the first distribution_deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length in sec_368 and iv of the code distribution disqualified_stock as defined in sec_355 that constitutes a percent or greater interest as defined in sec_355 in either distributing or controlled distributing is not aware of any persons acting in concert in connection with an acquisition of distributing stock that would cause these persons to be treated as a single_person under sec_355 that acquired a percent or greater interest in either distributing or controlled nor is distributing aware of any person entering into a put or call option short_sale or other risk-limiting device or transaction involving distributing stock that would cause sec_355 to apply to suspend the five-year period of sec_355 during the period such risk-limiting device or transaction limits risk of loss q no person holds and no person will hold as of the date of the first p no two parties to the first distribution are investment companies as defined o payments made in connection with all continuing transactions if any the following representations have been made concerning the second 2a no part of the consideration to be distributed by distributing will be 2c immediately after the second distribution the fair_market_value of the r the first distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or greater interest as defined in sec_355 in either distributing or controlled acquisitions described in sec_355 will not be taken into account for purposes of the preceding sentence contribution and the second distribution received by a shareholder as a creditor employee or in any capacity other than as a shareholder of the corporation 2b the five years of financial information submitted on behalf of distributing and its subsidiaries is representative of the corporations’ present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statement submitted assets relied upon by each of distributing and corp b to satisfy the active_conduct_of_a_trade_or_business requirement on behalf of distributing will constitute at least five percent of the fair_market_value of the gross assets of that corporation in addition immediately after the second distribution the fair_market_value of the assets relied on by each of corp a and controlled to satisfy the active_conduct_of_a_trade_or_business requirement on behalf of controlled will constitute at least five percent of the fair_market_value of the gross assets of that corporation market_value of the gross assets of each of distributing and controlled will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the active_conduct of its business through the wholly owned subsidiaries identified above purpose of separating the region g operations from the region h operations to alleviate various management and systemic problems that are exacerbated by conducting two distinct business operations in a single group the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose 2e following the transaction distributing and controlled will each continue 2d immediately after the second distribution at least percent of the fair 2f the second distribution is being carried out for the corporate business 2g there is no plan or intention by any shareholder who owns five percent or 2h there is no plan or intention by either distributing or controlled directly more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the second distribution the foregoing shall not be construed to prevent any shareholder who owns five percent or more of the stock of distributing from disposing of such stock on behalf of its clients in the normal course of its business based upon decisions as to existing market conditions or through any subsidiary to purchase any of its outstanding_stock after the second distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 2i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the first distribution except in the ordinary course of business to controlled by distributing will each equal or exceed the amount of liabilities assumed as determined under sec_357 of the code by controlled incurred in the ordinary course of business and are associated with the assets being transferred property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by p l if applicable to reflect an early disposition of the property payment of its payables in anticipation of the transaction the time of or subsequent to the second distribution_deduction and credit will be taken into account as required by the applicable 2m distributing neither accumulated its receivables nor made extraordinary 2n no intercorporate debt will exist between distributing and controlled at 2j the total adjusted_basis and the fair_market_value of the assets transferred 2o immediately before the second distribution items of income gain loss 2k the liabilities assumed as determined under sec_357 by controlled were 2l the income_tax_liability for the taxable_year which investment_tax_credit 2p payments made in connection with all continuing transactions if any 2q no two parties to the second distribution are investment companies as 2r no person holds and no person will hold as of the date of the second intercompany_transaction regulations further distributing 2’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the second distribution between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms length defined in sec_368 and iv of the code distribution disqualified_stock as defined in sec_355 that constitutes a percent or greater interest as defined in sec_355 in either distributing or controlled distributing is not aware of any persons acting in concert in connection with an acquisition of distributing stock that would cause these persons to be treated as a single_person under sec_355 that acquired a percent or greater interest in either distributing or controlled nor is distributing aware of any person entering into a put or call option short_sale or other risk-limiting device or transaction involving distributing stock that would cause sec_355 to apply to suspend the five-year period of sec_355 during the period such risk-limiting device or transaction limits risk of loss transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or greater interest as defined in sec_355 in either distributing or controlled acquisitions described in sec_355 will not be taken into account for purposes of the preceding sentence above we rule as follows the first contribution and the first distribution based solely on the information submitted and the representations set forth 2s the second distribution is not part of a plan or series of related rulings the first contribution followed by the first distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the first contribution sec_357 and sec_361 sec_1032 no gain_or_loss will be recognized by controlled on the first contribution controlled 1’s basis in each asset received in the first contribution will equal the basis of such asset in the hands of distributing sec_362 controlled 1’s holding_period in each asset received in the first contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing 1’s basis in the controlled stock received in the first contribution will equal the basis of the transferred assets immediately before the first contribution decreased by the amount of liabilities assumed unless excluded by sec_358 assumed by controlled sec_358 and d no gain_or_loss will be recognized by distributing on the first distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of controlled stock in the first distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of distributing after the first distribution will equal distributing 2’s basis in the distributing stock held immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by distributing will include the holding_period of the distributing stock on which the first distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the second contribution and the second distribution the second contribution followed by the second distribution will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the second contribution provided that that the cash payment is paid_by distributing in its entirety to creditors of distributing in reduction of its obligations to those creditors sec_357 sec_361 and b no gain_or_loss will be recognized by controlled on the second contribution sec_1032 controlled 2’s basis in each asset received in the second contribution will equal the basis of such asset in the hands of distributing sec_362 controlled 2’s holding_period in each asset received in the second contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing 2’s basis in the controlled stock received in the second contribution will equal the basis of the transferred assets immediately before the second contribution decreased by the amount of cash received by distributing and the amount of liabilities unless excluded by sec_358 assumed by controlled sec_358 and d other than with respect to any excess_loss_account of distributing in the controlled stock including any excess_loss_account created by sec_358 as provided in ruling above no gain_or_loss will be recognized by distributing on the second distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing on their receipt of controlled stock in the second distribution sec_355 the aggregate basis of the distributing and controlled stock in the hands of a shareholder of distributing after the second distribution will equal the shareholder’s basis in the distributing stock held immediately before the distribution allocated between the distributing stock and controlled stock in proportion to the fair_market_value of each immediately after the distribution in accordance with sec_1 a sec_358 b and c the holding_period of the controlled stock received by a shareholder of distributing will include the holding_period of the distributing stock on which the second distribution is made provided that the distributing stock is held as a capital_asset on the date of that distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding a the dividend distributions in step ii b the merger of corp c into distributing in step iii c the upstream_merger of corp c-2 into distributing in step iv d the transfers to corp c-3 in step v e the liquidation of corp e in step x and f the exchange of a debt security for preferred_stock in step xiv the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed to the taxpayer and a second authorized representative under a power_of_attorney on file in this office a copy of this letter is being sent sincerely associate chief_counsel corporate by victor penico victor penico senior counsel branch
